270 Neb. 40
ROBERT SOTO, APPELLANT,
v.
STATE OF NEBRASKA, DEPARTMENT OF ROADS, APPELLEE.
No. S-04-569.
Supreme Court of Nebraska.
Filed June 24, 2005.
James J. Paloucek, of Norman, Paloucek & Herman Law Offices, for appellant.
Jon Bruning, Attorney General, and Tom Stine for appellee.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.

SUPPLEMENTAL OPINION
PER CURIAM.
This matter is before the court on the motion for rehearing of the appellee, State of Nebraska, Department of Roads, regarding our opinion reported at Soto v. State, 269 Neb. 337, 693 N.W.2d 491 (2005). We overrule the motion, but modify the opinion as follows:
In the second to last paragraph of the opinion, id. at 346, 693 N.W.2d at 499, the last two sentences of that paragraph are withdrawn, and the following is substituted in its place:
In order to harmonize §§ 48-199, 48-1,102, and 48-125 in the context of waiting-time penalties in a manner which is consistent with the overall purpose of the act, we hold that in order to avoid assessment of a waiting-time penalty with respect to that portion of a workers' compensation award against the State which exceeds $50,000, the State must request review and appropriation of such amount during the first legislative session following the date the award became final and must pay such amount within 30 calendar days after the approval of the appropriation by the Legislature.
The remainder of the opinion shall remain unmodified.
Former opinion modified.
MOTION FOR REHEARING OVERRULED.